Citation Nr: 1760840	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-51 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to reimbursement of the cost of transportation of the Veteran's remains from the Branch Brook Memorial Home in Belleville, New Jersey to the Robert Wood Johnson Medical School Anatomical Association in Piscataway, New Jersey.     


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945,    including service in World War II.  He died in October 2015.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2016 decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran was not buried in a national cemetery and did not die while hospitalized by VA.


CONCLUSION OF LAW

The criteria to for reimbursement of the cost of transporting the Veteran's remains have not been met.  38 U.S.C. §§ 2302, 2303, (2012); 38 C.F.R. § 3.1706, 3.1709 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

In this case, the Veteran died in October 2015.  Before his death he made arrangements to have his body donated to the Rutgers Robert Wood Johnson Medical School Anatomical Association.  Consequently, after his death, the appellant paid $350 to have the Veteran's body transported from Branch Brook Memorial Home in Belleville, New Jersey to the Medical School Anatomical Association in Piscataway, New Jersey.  The appellant now seeks reimbursement for this payment from VA.

Under the controlling regulations, VA will reimburse the costs of transportation of a veteran's remains for burial in a national cemetery.  38 C.F.R. § 3.1709.  However, these regulations do not allow for reimbursement of the costs of transportation of Veteran's remains to other final resting places unless the Veteran died while hospitalized by VA.  See 38 C.F.R. § 3.1706.  There is no indication or allegation in this case that the Veteran died while hospitalized by VA and he was not buried in a national cemetery.   Consequently, as a matter of law, the Board is not able to award reimbursement for the cost of the transportation of the Veteran's body from the funeral home to the medical school.  38 C.F.R. §§ 3.1706, 3.1707.

The appellant has asserted that the Veteran was under the care of the Veterans Hospital in Lyons, New Jersey and was receiving service-connected compensation for hearing loss and PTSD at the time of his death.  She has also asserted that under 38 C.F.R. § 3.1700, the definition of "burial" includes medical school donation.  Additionally, the appellant has asserted that 38 C.F.R. § 3.1702(a) allows for automatic payments to an eligible surviving spouse, including reimbursement for transportation.  However, even though the Veteran was continuing to receive VA care for service-connected disabilities up until the time of his death; even though the definition of "burial" found at 38 C.F.R. § 3.1702(b) does include medical school donation; and even though VA is charged with ensuring that burial benefits payments, including reimbursement for transportation costs, are paid automatically to "eligible" surviving spouses, the controlling regulation still only allows for reimbursement of the cost of transport of a veteran's remains to the final resting place when that resting place is a National Cemetery or when the Veteran died while hospitalized by VA.  As neither situation is shown in this case, the appellant is not an eligible surviving spouse for purposes of transportation expense reimbursement and the Board is not able to award her reimbursement for the specific expense incurred. 

The Board empathizes with the appellant's situation, as the Veteran donated his body to the medical school in order to serve the public good.  However, it is bound to follow the controlling regulations.  As these regulations do not allow for reimbursement of the transportation expense incurred in this case, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

  


ORDER

Entitlement to payment or reimbursement of the cost of transportation of the Veteran's remains from the Branch Brook Memorial Home in Belleville, New Jersey to the Robert Wood Johnson Medical School Anatomical Association in Piscataway, New Jersey is denied.    



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


